DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (2018/0311713) in view of Okada et al. (4,812,370).
Regarding claim 1, Joshi discloses a friction stir processing system, comprising: a rotatable die assembly (figure 1b) comprising: a die body 12 defining a die base 10 and a die stem 16, wherein the die stem extends axially from the die base, the die stem defines an extrusion cavity (gap between die plunge 16 and mandrel 18), and the die body is formed from a first material; and a plurality of die segments 14 coupled to the die stem (figure 2a), wherein the plurality of die segments 14 are disposed around the extrusion cavity to collectively form a die surface opposite to the die base (figure 1b, 2a).
Joshi does not specifically disclose that the plurality of die segments are formed from a second material, and the second material is different than the first material.  
Regarding claim 2, Joshi discloses that each of the plurality of die segments comprises a die segment boss configured to engage with the die stem (die scroll 14 engages the die plunge 16) (figure 2b).  
Regarding claim 3, Joshi discloses that the die surface formed by the plurality of die segments defines a smooth contoured profile comprising a high slope portion and a low slope portion (figure 2b shows a high to low sloped curve surface).  
Regarding claim 4, Joshi discloses that the die surface formed by the plurality of die segments defines a sloping profile (figure 2b, opposite side of segments 14 shows a high to low sloped curve surface with sloping profile).  
Regarding claim 5, Joshi discloses that the die surface formed by the plurality of die segments defines a concave profile, and the concave profile is directed toward the extrusion cavity (figure 2b shows a high to low slowed curves surface towards the extrusion cavity).  
Regarding claim 6, Joshi discloses that the extrusion cavity tapers from a first diameter to a second diameter (figure 2b shows a high to low sloped curves surface which is considered a tapered cavity).  
Regarding claim 7, Okada discloses that the first material comprises a nickel-cobalt alloy or a tungsten alloy (abstract).  

Regarding claim 9, Joshi discloses a mandrel assembly comprising:- 18 -Attorney Docket No.: SS-01397 (122292-5397) an inner mandrel 18 axially aligned with the extrusion cavity; and an outer mandrel (cylinder holding the material 20) disposed around the inner mandrel, wherein the inner mandrel and the outer mandrel define a container volume (figure 1b).  
Regarding claim 10, Joshi discloses that the inner mandrel tapers from a first diameter to a second diameter (figure 2c).   
Regarding claim 13, Okada discloses making a tool is formed from a tungsten alloy (abstract).  
Regarding claim 14, Okada discloses coating a tool with tungsten (abstract).  
Regarding claim 15, Joshi discloses a friction stir processing system, comprising: a rotatable die assembly comprising: a die body 12 defining a die base 10 and a die stem 16, wherein the die stem extends axially from the die base (die stem 16 extends from die 10), the die stem defines an extrusion cavity (gap between 16 and mandrel 18), and the die body 12 is formed from a first material; and a die surface portion coupled to the die stem, wherein the die surface portion defines a spiral scroll feature 14, the die surface portion is disposed around the extrusion cavity (14 of die face 12 is around the cavity (figure 1a)) (figures 1a-b, 2a)
Joshi does not specifically disclose that the plurality of die segments are formed from a second material, and the second material is different than the first material.  However, Okada discloses having an outer coated layer comprising tungsten on a tool that is different from the composition of an inner substrate (abstract).  While these are 
Regarding claim 16, Joshi discloses that the spiral scroll feature is ground into the die surface portion (fixed to die surface) (figure 2a).  
Regarding claim 17, Joshi discloses a method comprising: rotating a die surface 12 of a die assembly 10 against a billet 20, wherein the die assembly comprises a plurality of die segments 14 coupled to a die stem 16, the plurality of die segments collectively form the die surface 12, the die stem 16 is formed from a first material; and plasticizing the billet into a product 22 (figures 1a-b, 2, paragraphs 0036-0046).  
Joshi does not specifically disclose that the plurality of die segments are formed from a second material, and the second material is different than the first material.  However, Okada discloses having an outer coated layer comprising tungsten on a tool that is different from the composition of an inner substrate (abstract).  While these are not used for the same device, it would have been obvious to use a tungsten material for the outer surface to provide a more wear-resistant and tougher surface.  This would prolong the life of the system.  
Regarding claim 18, Joshi discloses advancing the billet toward the die surface via a mandrel 18 (figures 1a-b, 2, paragraphs 0036-0046).  
Regarding claim 19, Joshi discloses that the product is an extruded tube (figures 1a-b, 2, paragraphs 0036-0046).  
Regarding claim 20, Joshi discloses depositing the billet on to a substrate (bottom plate) (figure 4a).
Allowable Subject Matter
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested wherein the outer mandrel defines a cooling channel around the container volume or wherein the outer mandrel defines a phase change heat exchanger around the container volume.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ERIN B SAAD/Primary Examiner, Art Unit 1735